Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 23, 2009 TRANSATLANTIC HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10545 13-3355897 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Identification Number) Incorporation) 80 Pine Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (212) 365-2200 NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03. AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. In connection with the amendment and restatement of the existing certificate of incorporation (such amendment and restatement, the New Charter) of Transatlantic Holdings, Inc. (the "Company"), the June 10, 2009 secondary public offering by American International Group, Inc and one of its subsidiaries (together, AIG) of 29.9 million shares of the Company's common stock, and the Companys new status as an independent company, the Board of Directors of the Company (the Board) undertook a review of the Companys existing by-laws (the Existing By-Laws). As a result of its review, on July 23, 2009, the Board adopted and approved an amendment and restatement of the Existing By-Laws (such amendment and restatement, the New By-Laws), to become effective upon the effectiveness of the New Charter, which is expected to occur in the third quarter of 2009 after satisfying certain legal requirements. The following discussion is a comparison of certain material provisions of the Existing By-Laws and the New ByLaws. The following description is qualified in its entirety by reference to the full text of the New By-Laws, a copy of which is attached hereto as Exhibit 3.2 and is incorporated herein by reference. Registered Office and Other Offices The Existing By-Laws do not provide for the registered office or registered agent of the Company. The New By-Laws will provide for the location of the registered office and name of the registered agent of the Company. The New By-Laws will also allow the Board to determine that the Company may have other offices, both within and without the state of Delaware. Location of Stockholder Meetings The Existing By-Laws provide that annual meetings and special meetings of stockholders may be held within or without the state of Delaware as designated by the Board. While the New By-Laws will contain a similar statement they also provide that if the location of a stockholders meeting has not been designated by the Board, then such stockholders meeting will be held at the principal executive offices of the Company.
